 Case: 1:19-cv-03648 Document #: 94 Filed: 12/16/20 Page 1 of 1 PageID #:1712

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Twin Master Fund, Ltd., et al.
                                     Plaintiff,
v.                                                    Case No.: 1:19−cv−03648
                                                      Honorable Matthew F. Kennelly
Akorn, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 16, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: Pursuant to the
stipulation of dismissal [93], this case is dismissed with prejudice and without costs. Any
hearing date before this Court is stricken. Civil case terminated. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
